PER CURIAM.
We treat this appeal as a petition for writ of certiorari. Fla.R.App.P. 9.140(c); State v. Wilcox, 351 So.2d 89 (Fla. 2d DCA 1977); contra, State v. G.P., 429 So.2d 786 (Fla. 3d DCA 1983).
The trial court erroneously granted the motion to dismiss of Hollis Jones on the grounds of double jeopardy. We quash the appealed order and remand for further proceedings upon authority of Cuciak v. State, 394 So.2d 500 (Fla. 4th DCA 1981), modified, 410 So.2d 916 (1982); Wilkins v. State, 413 So.2d 464 (Fla. 4th DCA 1982) and State v. Jones, 425 So.2d 178 (Fla. 1st DCA 1983).
Certiorari granted.
DOWNEY, DELL and WALDEN, JJ., concur.